In the

         United States Court of Appeals
                         For the Seventh Circuit
                              ____________________  

No.  13-­‐‑3004  
MICHAEL  KIENITZ,  
                                                                   Plaintiff-­‐‑Appellant,  
                                              v.  

SCONNIE   NATION   LLC   and   UNDERGROUND   PRINTING-­‐‑
WISCONSIN,  L.L.C.,  
                                    Defendants-­‐‑Appellees.  
                              ____________________  

                  Appeal  from  the  United  States  District  Court  
                           for  the  Western  District  of  Wisconsin.  
           No.  12-­‐‑cv-­‐‑464-­‐‑slc  —  Stephen  L.  Crocker,  Magistrate  Judge.  
                              ____________________  

   ARGUED  JANUARY  24,  2014  —  DECIDED  SEPTEMBER  15,  2014  
                  ____________________  

        Before  BAUER,  EASTERBROOK,  and  WILLIAMS,  Circuit  Judg-­‐‑
es.  
    EASTERBROOK,   Circuit   Judge.   While   a   student   at   the   Uni-­‐‑
versity   of   Wisconsin   in   1969,   Paul   Soglin   attended   the   first  
Mifflin  Street  Block  Party,  whose  theme  (according  to  Soglin)  
was  “taking  a  sharp  stick  and  poking  it  in  the  eye  of  authori-­‐‑
ty.”  Now  in  his  seventh  term  as  Mayor  of  Madison,  Wiscon-­‐‑
sin,  Soglin  does  not  appreciate  being  on  the  pointy  end.  He  
2                                                             No.  13-­‐‑3004  

wants   to   shut   down   the   annual   event.   For   the   2012   Block  
Party,  Sconnie  Nation  made  some  t-­‐‑shirts  and  tank  tops  dis-­‐‑
playing  an  image  of  Soglin’s  face  and  the  phrase  “Sorry  for  
Partying.”   The   54   sales,   on   which   Sconnie   Nation   cleared   a  
small  profit,  led  to  this  suit,  in  which  photographer  Michael  
Kienitz   accuses   Sconnie   Nation   and   its   vendor   of   copyright  
infringement.  
       Sconnie  Nation  concedes  starting  with  a  photograph  that  
Kienitz   took   at   Soglin’s   inauguration   in   2011.   Soglin   (with  
Kienitz’s   permission)   had   posted   it   on   the   City’s   website,  
from  which  Sconnie  Nation  downloaded  a  copy.  The  photo-­‐‑
graph   was   posterized,   the   background   was   removed,   and  
Soglin’s  face  was  turned  lime  green  and  surrounded  by  mul-­‐‑
ti-­‐‑colored  writing.  Here  are  the  original  and  the  revision:  
No.  13-­‐‑3004                                                                   3  




                                                                                          
A   magistrate   judge,   serving   by   consent   under   28   U.S.C.  
§636(c),   granted   summary   judgment   for   the   defendants,  
holding  that  Sconnie  Nation  had  made  fair  use  of  the  photo.  
965  F.  Supp.  2d  1042  (W.D.  Wis.  2013).  
      Fair  use  is  a  statutory  defense  to  infringement.  The  Copy-­‐‑
right   Act   sets   out   four   non-­‐‑exclusive   factors   for   a   court   to  
consider.   17   U.S.C.   §107.   The   district   court   and   the   parties  
have  debated  whether  the  t-­‐‑shirts  are  a  “transformative  use”  
of   the   photo—and,   if   so,   just   how   “transformative”   the   use  
must   be.   That’s   not   one   of   the   statutory   factors,   though   the  
Supreme  Court  mentioned  it  in  Campbell  v.  Acuff-­‐‑Rose  Music,  
4                                                                          No.  13-­‐‑3004  

Inc.,   510   U.S.   569,   579   (1994).   The   Second   Circuit   has   run  
with   the   suggestion   and   concluded   that   “transformative  
use”  is  enough  to  bring  a  modified  copy  within  the  scope  of  
§107.   See,   e.g.,   Cariou   v.   Prince,   714   F.3d   694,   706   (2d   Cir.  
2013).   Cariou   applied   this   to   an   example   of   “appropriation  
art,”   in   which   some   of   the   supposed   value   comes   from   the  
very  fact  that  the  work  was  created  by  someone  else.  
    We’re   skeptical   of   Cariou’s   approach,   because   asking   ex-­‐‑
clusively   whether   something   is   “transformative”   not   only  
replaces   the   list   in   §107   but   also   could   override   17   U.S.C.  
§106(2),  which  protects  derivative  works.  To  say  that  a  new  
use  transforms  the  work  is  precisely  to  say  that  it  is  deriva-­‐‑
tive   and   thus,   one   might   suppose,   protected   under   §106(2).  
Cariou  and  its  predecessors  in  the  Second  Circuit  do  not  ex-­‐‑
plain   how   every   “transformative   use”   can   be   “fair   use”  
without  extinguishing  the  author’s  rights  under  §106(2).  
    We  think  it  best  to  stick  with  the  statutory  list,  of  which  
the  most  important  usually  is  the  fourth  (market  effect).  We  
have  asked  whether  the  contested  use  is  a  complement  to  the  
protected  work  (allowed)  rather  than  a  substitute  for  it  (pro-­‐‑
hibited).  See  Ty,  Inc.  v.  Publications  International  Ltd.,  292  F.3d  
512   (7th   Cir.   2002);   Chicago   Board   of   Education   v.   Substance,  
Inc.,   354   F.3d   624   (7th   Cir.   2003).   A   t-­‐‑shirt   or   tank   top   is   no  
substitute  for  the  original  photograph.  Nor  does  Kienitz  say  
that  defendants  disrupted  a  plan  to  license  this  work  for  ap-­‐‑
parel.  Kienitz  does  not  argue  that  defendants’  products  have  
reduced   the   demand   for   the   original   work   or   any   use   of   it  
that  he  is  contemplating.  
No.  13-­‐‑3004                                                                           5  

    Here  is  the  list  in  §107:  
    In  determining  whether  the  use  made  of  a  work  in  any  particular  
    case  is  a  fair  use  the  factors  to  be  considered  shall  include—  
         (1)  the  purpose  and  character  of  the  use,  including  whether  
         such  use  is  of  a  commercial  nature  or  is  for  nonprofit  educa-­‐‑
         tional  purposes;  
         (2)  the  nature  of  the  copyrighted  work;  
         (3)  the  amount  and  substantiality  of  the  portion  used  in  rela-­‐‑
         tion  to  the  copyrighted  work  as  a  whole;  and  
         (4)  the  effect  of  the  use  upon  the  potential  market  for  or  val-­‐‑
         ue  of  the  copyrighted  work.  

Other  than  factor  (4),  which  we  have  discussed  already,  only  
(3)—the  amount  taken  in  relation  to  the  copyrighted  work  as  
a   whole—has   much   bite   in   this   litigation.   Defendants   re-­‐‑
moved   so   much   of   the   original   that,   as   with   the   Cheshire  
Cat,  only  the  smile  remains.  Defendants  started  with  a  low-­‐‑
resolution   version   posted   on   the   City’s   website,   so   much   of  
the  original’s  detail  never  had  a  chance  to  reach  the  copy;  the  
original’s   background   is   gone;   its   colors   and   shading   are  
gone;  the  expression  in  Soglin’s  eyes  can  no  longer  be  read;  
after   the   posterization   (and   reproduction   by   silk-­‐‑screening),  
the   effect   of   the   lighting   in   the   original   is   almost   extin-­‐‑
guished.  What  is  left,  besides  a  hint  of  Soglin’s  smile,  is  the  
outline   of   his   face,   which   can’t   be   copyrighted.   Defendants  
could  have  achieved  the  same  effect  by  starting  with  a  snap-­‐‑
shot  taken  on  the  street.  
    The   other   statutory   factors   don’t   do   much   in   this   case.  
Consider  (1),  for  example.  Defendants  sold  their  products  in  
the  hope  of  profit,  and  made  a  small  one,  but  they  chose  the  
design  as  a  form  of  political  commentary.  Factor  (2)  is  unil-­‐‑
luminating,  and  as  we  have  mentioned  Kienitz  does  not  ar-­‐‑
6                                                                  No.  13-­‐‑3004  

gue  that  defendants’  acts  have  reduced  the  value  of  this  pho-­‐‑
tograph,  which  he  licensed  to  Soglin  at  no  royalty  and  which  
is  posted  on  a  public  website  for  viewing  and  downloading  
without  cost.  
     Two  things  can  be  said  for  Kienitz.  First,  defendants  did  
not  need  to  use  the  copyrighted  work.  They  wanted  to  mock  
the  Mayor,  not  to  comment  on  Kienitz’s  skills  as  a  photogra-­‐‑
pher  or  his  artistry  in  producing  this  particular  photograph.  
There’s   no   good   reason   why   defendants   should   be   allowed  
to   appropriate   someone   else’s   copyrighted   efforts   as   the  
starting   point   in   their   lampoon,   when   so   many   non-­‐‑
copyrighted   alternatives   (including   snapshots   they   could  
have  taken  themselves)  were  available.  The  fair-­‐‑use  privilege  
under  §107  is  not  designed  to  protect  lazy  appropriators.  Its  
goal  instead  is  to  facilitate  a  class  of  uses  that  would  not  be  
possible   if   users   always   had   to   negotiate   with   copyright  
proprietors.   (Many   copyright   owners   would   block   all   paro-­‐‑
dies,   for   example,   and   the   administrative   costs   of   finding  
and   obtaining   consent   from   copyright   holders   would   frus-­‐‑
trate  many  academic  uses.)  
     Second,   this   use   may   injure   Kienitz’s   long-­‐‑range   com-­‐‑
mercial   opportunities,   even   though   it   does   not   reduce   the  
value   he   derives   from   this   particular   picture.   He   promises  
his   subjects   that   the   photos   will   be   licensed   only   for   digni-­‐‑
fied  uses.  Fewer  people  will  hire  or  cooperate  with  Kienitz  if  
they   think   that   the   high   quality   of   his   work   will   make   the  
photos   more   effective   when   used   against   them!   But   Kienitz  
does  not  present  an  argument  along  these  lines,  and  the  con-­‐‑
sideration  in  the  preceding  paragraph  is  not  enough  to  offset  
the  fact  that,  by  the  time  defendants  were  done,  almost  none  
No.  13-­‐‑3004                                                         7  

of   the   copyrighted   work   remained.   The   district   court   thus  
reached  the  right  conclusion.  
                                                              AFFIRMED